Citation Nr: 0927265	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  05-38 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Whether new and material evidence  to reopen the 
Veteran's claim for service connection for residuals of right 
knee injury has been received.

2.  Entitlement to an increased rating in excess of 10 
percent for residuals of left knee injury, to include on an 
extra-schedular basis pursuant to 38 C.F.R. § 3.321(b).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk


INTRODUCTION

The Veteran served on active duty from November 1974 to 
December 1977.

A claim for service connection for residuals of a right knee 
injury was previously denied by the RO in April 1978.  
Although apparently notified of the denial, the Veteran did 
not appeal.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2005 rating decision in which the RO 
determined that new and material evidence to reopen the 
Veteran's claim for service connection for residuals of right 
knee injury had not been received, and continued a 10 percent 
rating for residuals of left knee injury.  In September 2005, 
the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in October 2005, and 
the Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in November 2005.

In his substantive appeal, the Veteran requested a hearing 
before a Veterans Law Judge at the RO.  A February 2009 
letter informed the Veteran that his hearing was scheduled in 
March 2009.  Although the hearing notification was not 
returned by the U.S. Postal Service as undeliverable, the 
Veteran failed to report for the scheduled hearing, and has 
not requested rescheduling of the hearing.  As such, his 
hearing request is deemed withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2008).  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each  claim on appeal have been accomplished.

2.  The RO  denied service connection for residuals of right 
knee injury in an April 1978 rating decision; although the 
Veteran was apparently notified of the denial, he did not 
initiate an appeal.

3.  No new evidence associated with the claims file since the 
April 1978 rating decision, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for residuals of right knee injury or 
raises a reasonable possibility of substantiating that claim.

4.  Pertinent to the claim for increase, the Veteran's left 
knee disability-shown to involve mild degenerative changes 
with slightly narrowed joint spaces-has been manifested by 
pain, occasional swelling, a small effusion, full extension, 
and flexion limited to no more than 80 degrees; actual 
instability of the knee has not objectively been shown..


CONCLUSIONS OF LAW

1.  The April 1978 rating decision in which the RO denied 
service connection for residuals of a right knee injury is 
final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2008).

2.  As evidence received since the RO's April 1978 denial is 
not new and material, the criteria for reopening the claim 
for service connection for residuals of right knee injury are 
not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).  

3.  The criteria for a rating in excess of 10 percent for 
residuals of left knee injury are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.20, 4.27, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5110, 5257, 
5260, 5261(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specific to requests to reopen, the veteran must 
be notified of both the reopening criteria and the criteria 
for establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman, , 19 Vet. App. at 473.  

The Board also is aware of the recent decision of the United 
Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, 
the Court held that, in rating cases, VA must notify the 
claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a May 2005 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for an 
increased rating, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The letter also provided 
the definition of new and material evidence and notified the 
Veteran of the reason why his claim for service connection 
for residuals of a right knee injury had previously been 
denied.  The August 2005 RO rating decision reflects the 
initial adjudication of the claim after issuance of the May 
2005 letter.  

Post-rating, the  October 2005 SOC included the pertinent 
rating criteria for evaluating knee disabilities.  A July 
2008 post-rating letter provided the Veteran notice regarding 
what information and evidence was needed to substantiate the 
claim for service connection, and provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  The pertinent rating criteria for 
evaluating knee disabilities was also included.  Some of this 
information was previously provided in a May 2008 letter.  

After issuance of the above-described notice, , and 
opportunity for the Veteran to respond, the August 2008 
supplemental SOC (SSOC) reflects readjudication of the claim.  
Hence, the Veteran is not shown to be prejudiced by the 
timing of the latter notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim 
such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records, VA treatment records, private treatment 
records, and the reports of June 2005 and April 2007 VA 
examinations.  Also of record and considered in connection 
with the appeal are various written statements provided by 
the Veteran and by his representative, on his behalf.  The 
Board also finds that no additional RO action to further 
develop the record is warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either  claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Request to Reopen

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

As indicated above, the RO denied the Veteran's claim for 
service connection for residuals of right knee injury in 
April 1978.  The evidence then of record  time consisted of 
service treatment records showing treatment for a right knee 
injury in January 1976, with no further treatment and a 
separation examination negative for right knee abnormalities.  
There was no medical evidence of a right knee disability at 
the time of the April 1978 rating decision.  The basis for 
the RO's denial of service connection was that the evidence 
did not show a current right knee disability that was related 
to service.

Although apparently notified of the RO April 1978 denial,  
the  Veteran did not initiate an appeal.  See 38 C.F.R. 
§ 20.200..  The RO's April 1978 decision is therefore final 
as to the evidence then of record, and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 7105; 
; 38 C.F.R. §§ 3.104, 20.302, 20.1103..  

The Veteran sought to reopen his previously denied claim in 
April 2005.  Regarding petitions to reopen filed on or after 
August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency 
decisionmakers and "material" evidence as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a)..

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not duplicative or "merely cumulative" of other 
evidence then of record.  This analysis is undertaken by 
comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claim is the RO's 
April 1978 rating decision.  Furthermore, for purposes of the 
"new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

Pertinent evidence added to the claims file since April 1978 
consistent of records of treatment for a right knee injury in 
August 1982l; an April 2006 VA examination report; VA 
outpatient medical records from April 2003 to January 2007, 
and various written provided by and on the Veteran's behalf, 
to include a November 2005 statement from the Veteran.  

The Board notes that the medical evidence received since the 
April 1978 rating decision reflects treatment for right knee 
pain in August 1982.  However, the records include no mention 
of a current right knee disability.  The requirement that a 
current disability be present is satisfied when a claimant 
has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).  VA outpatient 
treatment records from August 2006 reflect an "essentially 
normal right knee" and X-rays from January 2007 show no 
right knee arthritis or joint abnormalities.  While this 
evidence can be considered "new," in that it was not before 
the RO in April 1978, it is not "material."  That is, the 
evidence does not show, fundamentally,  a current right knee 
disability-much less, one that is related to  service.  
Thus, the medical new evidence does not relate to an 
unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim.

In addition to the above, the Board notes the Veteran's 
contentions that his knees are painful and often ache.  He 
has asserted that his knee pain, along with other ailments, 
he sometimes has difficulty walking and driving.

To whatever extent the Veteran is attempting to establish the 
required elements of the claim on the basis of assertions, 
alone, such effort  must fail.  In this regard, the Board 
notes that as laypersons without the appropriate medical 
training and expertise, neither the Veteran nor his 
representative is competent to render a probative 
(persuasive) opinion on a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  
Therefore, where, as here, resolution of the appeal turns on 
a medical matter, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
residuals of right knee injury are not met, and the April 
1978 RO denial of this claim remains final.  See 38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).  
As the Veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

III.  Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  
The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.   

Historically, the Veteran was granted service connection for 
residuals of left knee injury by rating action of April 1978; 
an initial rating of 10 percent was assigned under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257.  In 
April 2005, the Veteran filed his current claim for an 
increased rating.

Under Diagnostic Code 5257, other impairment of the knee, 
such as recurrent subluxation or lateral instability, is 
rated as 10 percent when slight, 20 percent when moderate and 
30 percent when severe.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2008).  The terms "slight," moderate," and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just" as contemplated by the requirements of the law.  
38 C.F.R. § 4.6.

Considering the evidence of record in light of the above-
noted legal authority, the Board finds that assignment of 
rating in excess of 10 percent for the Veteran's service-
connected left knee disability is not warranted.

As noted above, in an April 1978 rating decision, the RO 
granted service connection for residuals of a left knee 
injury the Veteran suffered while performing exercises in a 
defensive training course.  

VA outpatient treatment records from April 2003 to January 
2007 show that the Veteran complained of pain and occasional 
swelling in his left knee.  On  treatment in January 2007, 
the examiner  noted that there was no buckling, no giving 
way, no mechanical symptoms, and no instability.  Active 
range of motion was from 0 to 120 degrees and there was no 
effusion or crepitus.  X-rays of the left knee revealed mild 
to moderate early osteoarthritis changes with sclerosis, 
joint narrowing, and bone spurs.  The impression was 
osteoarthritis of the left knee.  

During  a June 2005 VA examination, the Veteran stated that 
he experiences periodic pain and occasional swelling 
associated with his left knee.  The examiner noted that the 
Veteran was not employed, but that this was due to a blood 
pressure condition.  On  physical examination, the Veteran 
walked with normal gait and his range of left knee  motion 
was from 0 to 80 degrees.  There was no effusion and mild 
jointline tenderness and crepitation.  The impression was 
chronic strain of the left knee, not disabling, and laxity of 
the lateral collateral ligament of the left knee.

On  April 2007 examination, the Veteran continued to complain 
of pain and occasional swelling of his left knee, which 
increased when conducting weightbearing activities.  The 
examiner noted that the Veteran could not mow his lawn or 
bend over to tie his shoes when there is severe pain and 
swelling.  The examiner noted  a small effusion with no 
instability, and a range of left knee motion from of 0 to 140 
degrees.  There was no incoordination, fatigue, or weakness.  
X-rays of the left knee revealed post traumatic arthritis of 
the left knee, more likely than not due to his previous 
injury in service.   

Collectively, the aforementioned  findings provide no basis 
for assignment of any higher rating under Diagnostic Code 
5257. 

While the Board recognizes the June 2005 VA examiner's 
impression of laxity of the lateral collateral ligament of 
the left knee., this appears to have been based on the 
Veteran's s own objective complaints of his left knee locking 
( as reflected  in the Veteran's November 2005 statement), 
there have been no actual objective findings of  instability 
to varus or valgus stress and no weakness, incoordination, 
fatigue or lack of endurance.  In this regard, there was no 
instability to varus or valgus stress on VA examination in 
April 2007, and the physician noted that there was no 
buckling, giving way, mechanical symptoms, or instability 
during VA outpatient treatment in January 2007.  As at least 
moderate overall instability has not been shown, there is no 
basis for assignment of a rating in excess of 10 percent for 
the left knee under Diagnostic Code 5257. 

The Boards notes that the  assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Because, in this case, the record reflects diagnoses of 
arthritis, the  Board has, alternatively, considered  the 
criteria for rating arthritis in evaluating the Veteran's 
left knee. 

Under Diagnostic Code 5010, traumatic arthritis is rated as 
degenerative arthritis (established by x-ray) under 
Diagnostic Code 5003, which in turn is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200, etc.).  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under DC 5003. The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion . 38 C.F.R. 
§ 4.71a, DC 5003.

Under Diagnostic Code 5260, limitation of flexion of either 
leg to 60 degrees warrants a noncompensable (0 percent) 
rating.  A 10 percent rating requires flexion to 45 degrees.  
A 20 percent rating requires flexion limited to 30 degrees.  
A maximum 30 percent rating requires flexion limited to 15 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260..

Under Diagnostic Code 5261, limitation of extension of either 
leg to 5 degrees warrants a noncompensable (0 percent) 
rating.  A 10 percent rating requires extension limited to 10 
degrees.  A 20 percent rating requires extension limited to 
15 degrees.  A 30 percent rating requires extension limited 
to 20 degrees.  A 40 percent rating requires extension 
limited to 30 degrees.  A maximum 50 percent rating requires 
extension limited to 45 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261. 

For rating purposes, normal range of motion in a knee joint 
is from 0 degrees (extension) to 140 degrees (flexion).  38 
C.F.R. § 4.71, Plate II .

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
the claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use or during flare-ups, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45 (2008); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45 are to be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

Considering the  evidence of record in light of the above, 
the Board finds that no more than a 10 percent rating for the 
left knee disability is assignable if evaluated, on the basis 
of limitation of motion, as arthritis.  

While outpatient treatment records from January 2007 and the 
report of an  April 2007 VA examination reflect diagnoses of 
arthritis,  at no time has either flexion or extension been 
limited to an extent that would warrant assignment of even a  
0 percent  rating for arthritis.  The Veteran's VA 
examinations and outpatient treatment records have 
consistently revealed full extension, and flexion limited to 
no more than 80 degrees, falling short of the requirements of 
extension limited to  5 degrees and flexion limited to 60 
degrees, to warrant even a 0 percent rating under  Diagnostic 
Code 5261 or 5260, respectively.  Clearly, then, no rating 
greater than 10 percent is assignable under either diagnostic 
code.  

Given the Veteran's complaints of left knee  pain, 
conceivably, assignment a 10 percent rating for painful 
motion may be appropriate under Diagnostic Code 5003, for 
painful, albeit noncompensable, motion of a major joint.  
However, no more than a 10 percent rating is assignable for 
the left knee under that diagnostic code.  

The Board also points out that the record presents no basis 
for assignment of separate ratings for arthritis and 
instability.  In this regard, the Board notes that the VA 
General Counsel has held that a veteran who has arthritis and 
instability in his knees may receive separate ratings under 
Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (July 
1, 1997; revised July 24, 1997).  The VA General Counsel 
subsequently held  that separate ratings are only warranted 
in these types of cases when the veteran has limitation of 
motion in his knees to at least meet the criteria for a zero-
percent rating under Diagnostic Codes 5260 or 5261, or 
(consistent with DeLuca,  8 Vet. App. at 204-7 and 
38 C.F.R. §§  4.45 and 4.59) where there is probative 
evidence showing the veteran experiences painful motion 
attributable to his arthritis.  See VAOPGCPREC 9-98 (Aug. 14, 
1998). 

As discussed above, here, the range of motion findings do not 
warrant even a 0 percent rating for limited flexion or 
extension.  Even if-in the absence of specific clinical 
findings-the Board gave the Veteran the benefit of the doubt 
in determining that he has left arthritis manifested by 
painful motion (as indicated above), and despite the fact 
that the RO has continued the 10 percent rating under 
Diagnostic Code 5257, the objective evidence simply does not 
establish that the Veteran has actual instability associated 
with the left knee.  Under these circumstances, separate, 
compensable ratings for arthritis and instability simply are 
not warranted.  

The Board further finds that no other diagnostic code 
provides a basis for assignment of a rating in excess of 10 
percent for the left knee.  Disabilities of the knee and leg 
are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 
5263; however, many of  these diagnostic codes are simply not 
applicable to the Veteran's service-connected left knee 
disability.  It is neither contended nor shown that the 
Veteran's service- connected left knee disability involves 
ankylosis, dislocated semilunar cartilage, symptomatic 
removal of semilunar cartilage, impairment of the tibia and 
fibula, or genu recurvatum.  As such, evaluation of the 
Veteran's left knee injury residuals under Diagnostic Code 
5256, 5258, 5259, 5262, or 5263, respectively, is not 
warranted.

The above determinations are based on consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, at any point 
pertinent to the claim for increase,  the Veteran's service-
connected left knee disability has reflected so exceptional 
or so unusual a disability picture as to warrant the 
assignment of any higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b) (cited in the October 2005 SOC).  

In this regard, the Board notes that the disability has not 
objectively been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned 10 percent 
rating).  While, during VA examination in June 2005, the 
Veteran reported  that he was not currently working, he 
specifically stated that this was due to his blood pressure.  
In a November 2005 statement, the Veteran noted that a number 
of ailments together, including lower back, arm, and knee 
pain, impacted his ability to work.  Moreover, there also is 
no objective evidence that left knee disability has warranted 
frequent periods of hospitalization, or has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b) (1) have not been met.  . See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  See also 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, there is no basis for staged 
rating of the disability under consideration, pursuant to 
Hart, and the claim for an increased rating must be denied.  
In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against assignment of 
a rating in excess of 10 percent for the Veteran's service- 
connected residuals of left knee injury, that doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App.49, 53-56 (1990)..




ORDER

As new and material evidence to reopen the claim of service 
connection for residuals of right knee injury has not been 
received, the appeal is denied.

A rating in excess of 10 percent for residuals of left knee 
injury is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


